          Case 3:18-cv-00527-LRH-WGC Document 132 Filed 07/01/21 Page 1 of 2




 1   FLETCHER & LEE
     Elizabeth Fletcher, Esq.
 2   Nevada Bar No. 10082
     Cecilia Lee, Esq.
 3
     Nevada Bar No. 3344
 4   448 Ridge Street
     Reno, Nevada 89501
 5   Telephone: 775.324.1011
     Email: efletcher@fletcherlawgroup.com
 6   Email: clee@fletcherlawgroup.com
 7
     Attorneys for Plaintiff HP Tuners, LLC
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     HP TUNERS, LLC, a Nevada limited liability           Case No. 3:18-cv-00527-LRH-WGC
11   company,
12
                            Plaintiff,                    STIPULATION TO EXTEND TIME TO
13                                                        FILE RESPONSES AND REPLIES TO
             vs.                                          MOTIONS FOR SUMMARY JUDGMENT
14
     KENNETH CANNATA,                                     (First Request)
15

16                          Defendant.                           AND ORDER THEREON

17          Pursuant to Local Rule IA 6-1, Plaintiff HP Tuners, LLC (“HP Tuners” or “Plaintiff”) and

18   Defendant Kenneth Cannata (“Cannata” or “Defendant”) (together, the “parties”), by and through

19   their respective counsel, hereby stipulate to extend the briefing deadlines set forth by Local Rule

20   7-2(b) for Plaintiff’s Motion for Summary Judgment on Counts I, II, IV, VI, VII, X and XII of the

21   Complaint and Supporting Memorandum of Points and Authorities, ECF No. 119, and Defendant

22   Kenneth Cannata’s Motion for Partial Summary Judgment, ECF No. 124, each filed on June 30,

23   2021 (collectively, the “Motions for Summary Judgment”). This is the first stipulation for

24   extension of time to file responses and replies to the Motions for Summary Judgment.

25          Pursuant to Local Rule 7-2(b), the responses to the Motions for Summary Judgment are

26   due on July 21, 2021 and the replies are due fourteen (14) days thereafter. Given the July 4 holiday,

27   existing deadlines in other matters, and some personal conflicts due to summer vacations, the



                                                      1
          Case 3:18-cv-00527-LRH-WGC Document 132 Filed 07/01/21 Page 2 of 2




 1   parties stipulate to extend the time to file responses until August 4, 2021, and the time to file replies

 2   until August 25, 2021. The parties stipulate to these extended deadlines in good faith and not for

 3   the purposes of delay.

 4           DATED this 1st day of July, 2021.

 5   FLETCHER & LEE                                          SHEA LARSEN

 6   /s/ Cecilia Lee, Esq.                                   /s/ Bart Larsen, Esq.
     CECILIA LEE, ESQ.                                       BART LARSEN, ESQ.
 7   ELIZABETH HIGH, ESQ.                                    Attorney for Defendant, Kenneth Cannata
 8
     MARKS & KLEIN
 9
     /s/ Andrew P. Bleiman, Esq.
10   ANDREW P. BLEIMAN, ESQ.
     Attorneys for Plaintiff HP Tuners, LLC
11

12

13

14   IT IS SO ORDERED.
15   DATED this 2nd day of July, 2021.
16   ______________________________
     HONORABLE WILLIAM G. COBB
17   UNITED STATES MAGISTRATE JUDGE
18   DATED:      __________________
     ________________________________
     LARRY R. HICKS
19   UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27



                                                        2
